FILE COPY




                            Fourth Court of Appeals
                                    San Antonio, Texas
                                         October 20, 2020

                                       No. 04-20-00470-CV

                            Julie G. HENSLEY and Mark B. Hensley,
                                          Appellants

                                                 v.

                                   THE CITY OF INGRAM,
                                          Appellee

                   From the 198th Judicial District Court, Kerr County, Texas
                                   Trial Court No. 19355B
                       Honorable Solomon Casseb, Jr., Judge Presiding


                                          ORDER
       In this accelerated appeal, the clerk’s record was due on September 21, 2020. However,
the order cited in the notice of appeal was not filed with the trial court clerk. After the due date,
the Bexar County District Clerk filed a notification of late record requesting additional time to
prepare the clerk’s record, which the clerk estimates to be 650 pages.
        The notice explains that the clerk will first complete a bill of cost for the appellant and
that the record will be available this week if Appellant provides payment.
        We ORDER Appellant to provide written proof to this court within SEVEN DAYS of the
date of this order that (1) the clerk’s fee has been paid or arrangements have been made to pay
the clerk’s fee, or (2) Appellant is entitled to appeal without paying the clerk’s fee. See TEX. R.
APP. P. 20.1.
       If Appellant fails to respond as ordered, this appeal will be dismissed for want of
prosecution. See id. R. 37.3(b).
        If Appellant responds as ordered, the clerk’s record will be due SEVEN DAYS after this
court receives written proof that the clerk’s record fee has been paid.
                                                                             FILE COPY




                                              _________________________________
                                              Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of October, 2020.



                                              ___________________________________
                                              MICHAEL A. CRUZ, Clerk of Court